1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   EVOLUSION CONCEPTS, INC.,                           Case No.: 18cv871-MSB
12                                      Plaintiff,
                                                         ORDER GRANTING IN PART AND
13   v.                                                  DENYING IN PART PLAINTIFF’S EX PARTE
                                                         MOTION TO ENFORCE SETTLEMENT,
14   CROSS ENGINEERING, LLC, et al.,
                                                         IMPOSE SANCTIONS, AND ADVANCE
15                                  Defendants.          SETTLEMENT DISPOSITION CONFERENCE
                                                         [ECF NO. 102]
16
17
18         On November 5, 2019, Plaintiff filed an “Ex Parte Motion to Enforce Settlement,
19   Impose Sanctions, and Advance Settlement Disposition Conference.” (ECF No. 102.) On
20   November 7, 2019, Defendants filed an “Opposition of Cross Engineering, LLC and Wes
21   Cross to Plaintiff’s Motion to Enforce Settlement Agreement.” (ECF No. 104.) On
22   November 8, 2019, Plaintiff filed a Reply in support of its Ex Parte Motion. (ECF No.
23   106.) On November 20, 2019, the parties lodged with the Chambers of Judge Berg their
24   Joint Letter updating the Court regarding the terms of their Settlement Agreement that
25   remained in dispute.
26         On November 21, 2019, the Court conducted a telephonic Status Conference
27   regarding the parties’ settlement. As discussed during the conference, the Court issues
28   the following orders:
                                                     1
                                                                                     18cv871-MSB
1            The Court GRANTS in part and DENIES in part Plaintiff’s “Ex Parte Motion to
2    Enforce Settlement, Impose Sanctions, and Advance Settlement Disposition Conference”
3    [ECF No. 102] as follows:
4            1) Defendants must tender the initial settlement payment of $68,500, and the
5    accrued royalty payments discussed during the conference to Plaintiff by December 2,
6    2019.
7            2) Defendants must remove the article at issue from the website by December 2,
8    2019.
9            3) The Court DECLINES to impose sanctions in the amount of attorney’s fees and
10   costs incurred by the parties in connection with their respective briefing of the pending
11   motion [ECF No. 102].
12           4) The parties are ordered to file their Joint Motion to Dismiss this case, signed by
13   counsel of record and any unrepresented parties, no later than December 6, 2019. A
14   proposed order granting the joint motion must be e-mailed to the chambers of Judge
15   Berg on the same day.
16           If the fully executed Joint Motion to Dismiss is not filed by December 6, 2019,
17   then all counsel of record and unrepresented parties are required to appear in person
18   for a Settlement Disposition Conference. The Settlement Disposition Conference will be
19   held on December 12, 2019, at 1:30 p.m. in Courtroom 2C with Magistrate Judge Berg.
20   If the parties file their Joint Motion to Dismiss on or before December 6, 2019, the
21   Settlement Disposition Conference will be VACATED without further court order.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                   2
                                                                                       18cv871-MSB
1          If counsel of record or any unrepresented party fails to appear at the Settlement
2    Disposition Conference, or the parties fail to file the signed Joint Motion to Dismiss in a
3    timely manner, the Court will issue an order to show cause why sanctions should not be
4    imposed for failing to comply with this Order.
5          IT IS SO ORDERED.
6    Dated: November 21, 2019
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                                                       18cv871-MSB
